Name: Council Regulation (EEC) No 2579/79 of 20 November 1979 opening, allocating and providing for the administration of Community tariff quotas for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia (1979/80)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 11 . 79 Official Journal of the European Communities No L 296/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2579/79 of 20 November 1979 opening, allocating and providing for the administration of Community tariff quotas for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff and originating in Tunisia (1979/80) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia ­ ment (!), Whereas Article 20 of the Cooperation Agreement between the European Economic Community and the Republic of Tunisia (2) stipulates that certain wines having a registered designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Tunisia, specified in the Agreement in the form of an exchange of letters of 16 October 1978 (3), and produced from the 1977 and subsequent harvests, shall be imported into the Community free of customs duties within the limits of an annual Community tariff quota of 50 000 hecto ­ litres ; whereas these wines must be put in containers holding two litres or less ; whereas, however, the Community has declared itself willing to apply the abovementioned provisions for the period 1979/80 and for a volume not exceeding 10 000 hectolitres to wine exported in bulk ; whereas wines in bulk must be put up in accordance with specific requirements ; whereas the wines in bulk may be transported only in containers of a capacity not exceeding 25 hectolitres ; whereas, however, temporarily and for a transitional period, these wines may be transported in containers of a capacity not exceeding 200 hectolitres ; whereas these wines must be accompanied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreements in question ; whereas the Community tariff quota in question should therefore be opened for the period 1 November 1979 to 31 October 1980 ; Whereas the wines in question are subject to compli ­ ance with the free-at-frontier reference price ; whereas the wines in question shall benefit from these tariff quotas on condition that the provisions of Article 18 of Regulation (EEC) No 337/79 (4) are complied with ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quotas, and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into the Member States until the quotas have been used up ; whereas, having regard to the above principles, the Community nature of the quotas can be respected by allocating the Community tariff quotas among the Member States ; whereas, in order to reflect most accu ­ rately the actual development of the market in the products in question, such allocation should be in proportion to the requirements of the Member States, assessed by reference both to the statistics relating to imports of the said products from Tunisia over a repre ­ sentative reference period and to the economic outlook for the quota period concerned ; Whereas in this case, however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas in these circumstances the quota volumes should be allocated in initial shares, taking into account demand for these wines on the markets of the various Member States ; Whereas, to take into account import trends for the products concerned in the various Member States,(') OJ No C 289, 19 . 11 . 1979, p . 52. (2) OJ No L 265, 27. 9 . 1978 , p. 2. (J) OJ No L 296, 21 . 10 . 1978 , p . 2 . (4) OJ No L 54, 5 . 3 . 1979, p. 1 . No L 296/2 Official Journal of the European Communities 23 . 11 . 79 following products originating in Tunisia within the limits set out below : each of the quota amounts should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State, the first instal ­ ment of the Community quotas should be fixed at a level which could, in the present circumstances, be 50 % of each of the quota volumes ; Whereas the initial shares of the Member States may not be used up at the same rate ; whereas in order to take this into account and avoid disruption, any Member State which has used up almost all of one of its initial shares should draw a supplementary share from the relevant reserve ; whereas this should be done by each Member State each time one of its supplementary shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and supplementary shares should be valid until the end of the quota period ; whereas this form of adminis ­ tration requires close collaboration between the Member States and the Commission , and the Commis ­ sion must be in a position to follow the extent to which the quota volumes have been used up and inform the Member States thereof ; CCT heading No ' Description Quotavolume 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other :  wines entitled to one of the following designations of origin : Coteaux de Tebourba, Sidi ­ Salem, Kelibia, Thibar, Mornag, grand cru Mornag of an actual alcoholic strength of 1 5 % vol or less :  in containers holding two litres or less 40 000 hectolitres  in containers holding more than two litres 10 000 hectolitres Whereas, if at a given date in the quota period a Member State has a considerable quantity of one of its initial shares left over, it is essential that it should return a significant proportion thereof to the relevant reserve, to prevent a part of one or other of the Community quotas remaining unused in one Member State when it could be used in others : Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to the above ­ mentioned Economic Union may be carried out by any one of its members, 2. Within these tariff quotas the Common Customs Tariff duties applicable to these wines shall be totally suspended. 3 . Wines produced from the 1977 and subsequent harvests shall be accorded the benefit of the tariff quotas referred to in paragraph 1 . 4 . The wines in question are subject to compliance with the free-at-frontier reference price. The wines in question shall benefit from these tariff quotas on condition that the provisions of Article 18 of Regulation (EEC) No 337/79 are complied with . 5 . Wine in containers holding more than two litres must be put up in accordance with the following requirements : (a) the containers must be suitable for transporting wine and be used solely for that purpose ; (b) the containers must be completely filled ; (c) the means of closing the containers must be such that they cannot be tampered with and must ensure that no operations can take place during transportation or storage other than those carried out under the supervision of the authorities of either Tunisia or of the Member States : HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 November 1979 to 31 October 1980 Community tariff quotas shall be opend for the 23 . 11 . 79 Official Journal of the European Communities No L 296/3 (d) each container must be labelled in such a way as to permit identification of the quality wine it contains ; (e) the wine in question may be transported only in containers of a capacity not exceeding 200 hecto ­ litres . 6 . Each of these wines, when imported, shall be accompanied by a certificate of designation of origin, issued by the relevant Tunisian authority, in accor ­ dance with the model annexed to this Regulation and certifying in box 16 that these wines have been produced from the 1977 and subsequent harvests . Article 2 1 . The tariff quotas laid down in Article 1 shall be divided into two instalments. 2. A first instalment of each quota shall be allo ­ cated among the Member States ; the shares which, subject to Article 5, shall be valid up to 31 October 1980, shall be as follows : (in hectolitres) a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 draw a third share equal to 7-5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows. 3 . If, after one or other of its second shares has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall in accordance with paragraph 1 , draw a fourth share equal to the third . This process shall continue to apply until the reserves are used up. 4. Notwithstanding paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up . They shall inform the Commission of their reasons for applying this paragraph . Article 4 Each additional share drawn pursuant to Article 3 shall be valid until 31 October 1980 . Article 5 Member States shall return to the reserve, not later than 1 September 1980 the unused portion of their initial share which , on 15 August 1980 is in excess of 20 % of the initial amount. They may return a greater portion if there are grounds for believing that such portion might not be used in full . Member States shall notify the Commission , not later than 1 September 1980, of the total imports of the products concerned effected under the Community quotas up to and including 15 August 1980 , and, where appropriate, the proportion of each of their initial shares that they are returning to each of the reserves . Article 6 The Commission shall keep account of the shares opened by Member States pursuant to Articles 2 and 3 and shall inform each State of the extent to which the reserve has been used up as soon as it has been noti ­ fied. The Commission shall notify the Member States, not later than 5 September 1980, of the state of each reserve after the return of shares pursuant to Article 5. The Commission shall ensure that the drawing which uses up a reserve is limited to the balance available, and to this end, shall specify the amount thereof to the Member State making the final drawing. Member States Wines having a registered designation of origin in containers holding : two . litres or less more than two litres Benelux 3 330 830 Denmark Germany France Ireland 2 000 4 000 4 000 1 340 500 1 000 1 000 340 Italy United Kingdom 2 000 3 330 500 830 Total 20 000 5 000 3 . The second instalment of each quota, amounting to 20 000 and 5 000 hectolitres respectively, shall constitute the reserve. Article 3 1 . If . 90% or more of one of a Member State's initial shares, as specified in Article 2 (2), or bf that share less the portion returned to the relevant reserve where Article 5 has been applied, has been used up, that Member. State shall , without delay, by notifying the Commission , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows. 2. If, after one or other of its initial shares has been used up, 90 % or more of the second share drawn by No L 296/4 Official Journal of the European Communities 23 . 11 . 79 Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggre ­ gate in the Community quotas. 2 . Member States shall ensure that importers of the products concerned established in their territory have free access to the shares allocated to them . 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports originating in Tunisia and entered for home use . Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is observed . Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 November 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 November 1979 . For the Council The President M. O'KENNEDY ANNEX 1 . EksportÃ ¸r - AusfÃ ¼hrer - Exporter - Exporta 2 . Nummer - Nummer - 00000teur - tsportatore - txporteur : Number - NumÃ ©ro - Numero - Nummer 3 . ( Name of authority guaranteeing the designation of origin ) 4 . Modtager - EmpfÃ ¤nger - Consignee - Destinataire - Destinatario - Geadresseerde : 5 . CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Transportmiddel - BefÃ ¶rderungsmittel - Means ot transport - Moyen ae transport - Mezzo Ã ±Ã ¹ trasporto - Vervoermiddel : 7 . ( Designation of origin ) 8 . Losningssted - Entladungsort - Place of unloading - Lieu de dÃ ©chargement - Luogo di sbarco - Plaats van lossing : 9 . 10 . 11 . MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern , Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli BruttovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht Liter Liter Litres Litres Litri Liter 12 . Liter (i bogstaver ) - Liter ( in Buchstaben ) - Litres ( in words) - Litres ( en lettres ) - Litri ( in lettere) - Liter ( voluit ): 13 . PÃ ¥tegning fra udstedende organ - Bescheinigung der erteilenden Stelle - Certificate of the issuing authority - Visa de I organisme emetteur - Visto dell organismo emittente - Visum van de instantie van afgifte : 14 . Toldstedets attest - Sichtvermerk der Zollstelle - Customs stamp - Visa de la douane - Visto della dogana - Visum van de douane (OversÃ ¦ttelse se nr . 15 - Ã ber ­ setzung siehe Nr . 15 -- see the translation under No 15 - Voir traduction au n" 15 - Vedi traduzione al n . 15 - Zie voor vertaling nr . 15 ) 15 . Det bekrÃ ¦ftes , at vinen , der er nÃ ¦vnt i dette certifikat , er fremstillet i omrÃ ¥det og ifolge tunesisk lovgivning er berettiget til oprindelsesbetegnelsen .)) «. Alkohol tilsat denne vin er alkohol fremstillet af vin . Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk gewonnen wurde und ihm nach tunesischem Gesetz die Ursprungsbezeichnung " zuerkannt wird . Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Tunisian legislation as entitled to the designation of origin ' '. The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu , suivant la loi tunisienne, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique . Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di ed Ã ¨ riconosciuto , secondo la legge tunisina , come avente diritto alla denominazione di origine « ». L'alcole aggiunto a questo vino Ã ¨ alcole di origine vinica . Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Tunesische wetgeving de benaming van oorsprong  " erkend wordt . De aan deze wijn toegevoegde alcohol is alcohol , uit wijn gewonnen . 16 . (') (') (') Rubrik forbeholdt eksportlandets andre angivelser 0) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . (') Space reserved for additional details given in the exporting country (') Case rÃ ©servÃ ©e pour d'autres indications du pavs exportateur . 0 ) Spazio riservato per altre indicazioni del paese esportatore . {') Ruimte bestemd voor andere gegevens van het land van uitvoer .